Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  the plurality of photovoltaic optimizing modules comprising N groups of photovoltaic optimizing module should be amended to the plurality of photovoltaic optimizing modules comprising N groups of photovoltaic optimizing modules.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1, 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant with the newly submitted amendment(s) raises new issues including whether there is support for the claimed amendment based on the scope of the claim. 
In detail with respect to claim 1, applicant’s drawings offers different options how data can be collected and sent to a data center (see applicant’s figs. 1-3), for instance in (fig. 1) each optimizing module can send its data to the data center through a bus, fig. 2 teaches that data is collated by the last optimizing module and sent to a data center and fig. 3 teaches a group of optimizing modules in an array wherein each group in horizontal array can send its data to a data center and yet each optimizing module communicates with an adjacent module. However, the amended claim language appears directed to both (figs. 2, 3) and the last limitation which appears to imply that the last optimizing module(s) would send the data to the data center, 
and each photovoltaic optimizing module of N-th group of photovoltaic optimizing module serves as transmission node for collecting data information, receiving data information from (N-1)th group of photovoltaic optimizing module, and transmitting the collected data information and received data information to the data center unit, the N-th group of photovoltaic optimizing module is adjacent to the (N-1)th group of photovoltaic optimizing module and the data center unit.
However, the previous limitations appears directed to a group of optimizing modules which the examiner believes is directed to fig. 3 wherein each group has the option of sending its data independent of the other to the data center. Clarification is needed to determine the scope of the claim.
Claim 11 raises a question again based on the scope of the claim which offers the option that each optimizing module can communicate with the data center and yet claim 1 offers the option that it’s the ultimate optimizing module sending the data to the data center, again it raises the question whether the applicant is combining two embodiments namely; (Figs. 2 (directed to the ultimate optimizer sending data to the data center) and 3 (directed to groups)) or is the applicant trying to combine (fig. 1 (directed to each optimizer sending data to the data center) and 3 (directed to groups)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Shai et al (U.S. 2015/0171789) {Har-Shai} in view of Li (U.S. 2014/0368047) and further in view of Yoscovich et al (U.S. 2016/0254672). 
Regarding claim 1, Har-Shai teaches a photovoltaic power optimization system (see Fig. 1a), comprising: a plurality of photovoltaic panels (see photovoltaic panel 101, para 0043, Fig. 1a); a photovoltaic optimizing module array (see master circuit 103 a or circuit 103, para 0043-0045, Fig. 1a), comprising a plurality of photovoltaic optimizing modules connected in series (see master circuit 103 a or circuit 103 each column, para 0043-0045, Fig. 1a), each of the photovoltaic optimizing module being electrically connected to at least one of the photovoltaic panels (see photovoltaic panel 101 and master circuit 103 a or circuit 103, para Fig. 1a); an inverter (see load 105, para 0043 { Load 105 may be a direct current (DC) load such as a DC motor, a battery, an input to a DC to DC converter or a DC input to a DC to AC inverter.}; Fig. 1a) electrically connected to output terminals of the photovoltaic optimizing module array, for converting a DC power into an AC power (see DC to AC inverter, para 0043 Fig. 1a); and a data center unit (see central unit 109, para 0044, Fig. 1a) communicates with at least one of the photovoltaic optimizing modules adjacent to the data center wirelessly (see para 0044 Fig. 1a), and also communicates with the inverter (see control line 114, para 0044, Fig. 1a). 

the plurality of photovoltaic optimizing modules comprising N groups of photovoltaic optimizing module, wherein each photovoltaic optimizing module of a first group of photovoltaic optimizing module serves as a signal source for collecting data information and transmitting the collected data information to a second group of photovoltaic optimizing module, the first group of photovoltaic optimizing module is adjacent to the second group of photovoltaic optimizing module, each photovoltaic optimizing module of a k-th group of photovoltaic optimizing module serves as transmission node for collecting data information, receiving data information from (k-1)th group of photovoltaic optimizing module, and transmitting the collected data information and received data information to a (k+1)th group of photovoltaic optimizing module, the k-th group of photovoltaic optimizing module is adjacent to the (k-1)th and (k+1)th groups of photovoltaic optimizing module, 2 k (N-1), and each photovoltaic optimizing module of N-th group of photovoltaic optimizing module serves as transmission node for collecting data information, receiving data information from (N-1)th group of photovoltaic optimizing module, and transmitting the collected data information and received data information to the data center unit, the N-th group of photovoltaic optimizing module is adjacent to the (N-1)th group of photovoltaic optimizing module and the data center unit (see Fig 1@ 103a) wherein 103a acts as a master optimizing  module to send collected data to the data center after receiving data from adjacent optimizing modules.
Har-Shai fails to teach that the communication between the data center and inverter would be over a via power line.  
It’s well known in the art that power companies can monitor problems or power consumption or power metering over a power line.
Li in the field of power line communication system for solar panel systems teaches a power line communication routing system and method of operating the same in (see para 0027-0030, Fig. 1) comprising of photovoltaic panels (see solar panel 2, para 0028-0030, Fig. 1), inverters and a data center over a power line (see power line 4, Fig. 7).
Har-Shai and Li are in the field of renewable power generation using solar panel systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai with the teachings of Li by having power line communications in order to make it possible to monitor a power system by power facilities over a power line to determine power being produced by renewable energy sources connected to it and also, to reduce monitoring lines or busses.
Har-Shai in view of Li disclose photovoltaic power optimization system according to claim 1 {optimizing modules (see master circuit 103 a or circuit 103 Fig. 1a) which have transceiver in them (see Transceiver 126 Fig. 1b) and can communicate wirelessly}, yet fail to disclose wherein the photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly.
 Yoscovich teaches a power system wherein photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly (see voltage-compensation circuit 307, Figs. 3a, 3b, 5, 7, 9, para 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Yoscovich by having the photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly in order to in order to allow wireless communication that can reduce the amount of wiring and reduce cost associated with managing the power generation system.  
Regarding claim 3, The combination teaches wherein the data center unit comprises a first wireless communication module and a power line communication module electrically connected to the wireless communication module (see para 0044, Fig. 1a; Har-Shai & power line 4 and data collection apparatus 6, Fig. 1: Li).
Regarding claim 4, The combination teaches wherein each of the photovoltaic optimizing modules comprises: a microcontroller (see Controller 122, para 0048, Fig. 1b), which collects data information of the photovoltaic power optimization system, and also controls the photovoltaic optimizing modules (see para 0048, Fig. 1b); and a second wireless communication module (see Transceiver 126, para 0045 Fig. 1a 103 a Fig. 1b para 0048).
Regarding claim 7, Har-Shai in view of Li disclose the photovoltaic power optimization system according to claim 4 {optimizing modules (see master circuit 103 a or circuit 103 Fig. 1a) which have transceiver in them (see Transceiver 126 Fig. 1b) and can communicate wirelessly}, yet fail to disclose, wherein the second wireless communication module communicates wirelessly with the second wireless communication module of the adjacent photovoltaic optimizing module.
Yoscovich teaches a power system wherein photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly (see voltage-compensation circuit 307, Figs. 3a, 3b, 5, 7, 9, para 0087). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Yoscovich by having the photovoltaic optimizing modules communicate with at least one of adjacent photovoltaic optimizing modules in the photovoltaic optimizing module array wirelessly in order to in order to allow wireless communication that can reduce the amount of wiring and reduce cost associated with managing the power generation system.  
Regarding claim 8 and 9, The combination disclose wherein the wireless communication adopts WiFi and/or Zigbee communication protocol (see para 0087 of Yoscovic) and would have been obvious to one of ordinary skill in the art before the claimed invention to adopt short range communication protocols,  with low power and providing cost advantages.
Regarding claim 10 The combination disclose wherein the N groups of the photovoltaic optimizing module are divided according to the positional relationship between each photovoltaic optimizing module of the plurality of photovoltaic optimizing module (Fig. 1a each string 107).
Regarding claim 11, The combination disclose wherein each photovoltaic optimizing module wirelessly communicate with only at least one of: at least one of other photovoltaic optimizing modules in the photovoltaic optimizing module array adjacent to the photovoltaic optimizing module, and the data center unit adjacent to the photovoltaic optimizing module (see para 0043-0045; Har-Shai).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Har-Shai et al, Li (U.S. 2014/0368047) Yoscovich and further in view of  Somani (U.S. 2018/0329382).
Regarding claim 5, Har-Shai, Li and Yoscovich disclose the photovoltaic power optimization system according to claim 4 which communicates via a first wireless module, second wireless module and a power line based on the explanation as set forth regarding claims 1 and 4, but fail to disclose wherein the collected data information is transmitted to the data center unit via each of the photovoltaic optimizing module, and the data center unit transmits the collected data information to the inverter via the power line communication module.
Somani teaches a power system wherein collected data information is transmitted the data center unit (see master controller 210, Fig. 2) via the photovoltaic optimizing module (see, power converter 130, para 0059, Fig. 2), and the data center unit transmits the collected data information to the inverter (see master controller 210, para 0059, Fig. 2) via the line communication module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Somani in order to in order to control desired power to loads avoid overvoltage and store excess power for instance in a storage device such as a battery for future use.  
Regarding claim 6, Har-Shai, Li and Yoscovich disclose the photovoltaic power optimization system according to claim 4 which communicates via a first wireless module, second wireless module and a power line based on the explanation as set forth regarding claims 1 and 4, but fail the inverter transmits the control information to the power line communication module of the data center unit via power line, and the data center unit transmits the control information to the communication modules of the photovoltaic optimizing modules via the communication module.
Somani teaches a power system wherein an inverter (see power inverter 120, Fig. 2) sends control information to a master controller, read as a data center (see master controller 210, para 0059, Fig. 2) and eventually to an optimizing module (see, power converter 130, para 0098, Fig. 2).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Har-Shai in view of Li with the teachings of Somani in order to in order to control desired power to loads avoid overvoltage and store excess power for instance in a storage device such as a battery for future use.

Response to Arguments
Applicant's arguments filed 03/06/2022 have been fully considered but they are not persuasive. 
The applicant’s amendment is still believed to be taught by the combination as set forth in the rejection of claim 1 based on the teaching of Har-Shai. However, Fig. 3 offers a plurality of options if claimed collectively could overcome the prior art of record including the fact that the optimizing modules form a horizontal and vertical arrays wherein the optimizing modules can communicate with one another in a vertical array and also in a horizontal array and also, with neighboring optimizing module bidirectionally. The fact that an array group can independently send its data from the last horizontal optimizing module in a group to the data center collectively from all the groups and the data center can send that data (final data or summed data) to an inverter directly connected to it, as shown in (fig. 3).
All other arguments are not found persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        July 30, 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836